Title: Enclosure: Roger Alden to Charles Thomson, 30 November 1789
From: Alden, Roger
To: Thomson, Charles


            
              Dear Sir
              Newyork Novr 30. 1789
            
            I have been induced by desire of Mr Fisher to suspend writing to you until this time respecting some transactions in which he is

materially concerned. It is a duty which I owe to you to declare the truth. As I never could practise duplicity to serve myself I never will be guilty of it to oblige another.
            On the first of this month he asked my permission to be absent 8 or ten days to collect some money due to him at Claverack [N.Y.]. I readily granted his request. A few days after he left town I was informed that he was very much involved and the report was that he had absconded to avoid the payment of his debts. The day that he had promised to return, his wife informed me of his distress & added that he had heard of the reports. She requested me to advise him what was best to be done. I pitied him and wishing to relieve him wrote the letter N1 addressed as I thought to an honest, tho’ unfortunate man, and directed her to ascertain the amount of his debts that his friends might be the better able to advise & assist him. Three days after this she told me it was impossible to ascertain the sum—that the manner of incurring his debts doubly encreased her own distress—that he had contracted an unjustifiable acquaintance with a family in town whose interest and happiness he had preferred to his own—that he had retained money which he had received from the public & had expended it for their support. This alarmed me. The same day I examined the files in the Register’s office where I had directed the accounts & receipts to be preserved together. But many were missing. I called upon some of the gentlemen whose names she had mentioned, from their information and his papers I found there remained due to
            
              
                Doctor Provost
                £ 50. 0.0
              
              
                Doctor Rodgers
                22.10.0
              
              
                Berry & Rogers
                27.19.6
              
              
                Mr McLean
                17. 1.6
              
              
                Mr Hodge
                9.10.0
              
              
                Mr Greenleaf
                4.13.4
              
              
                Mr Morton
                12. 0.0
              
              
                
                £143.14.4
              
            
            He had told these gentlemen that the money was not received, but the accounts would be paid when the new treasury department was compleated. This prevented farther enquiries, and having told me that the receipts were lodged with the accounts I never suspected his honesty or veracity.
            
            Having ascertained these facts I was preparing to communicate them to you when I received his letter N2. Agreeably to his request I went to see him at a room his wife had taken in Broadstreet in his absence, being obliged to leave the house in which they had lived. It was such a scene of poverty and distress that I found no object for my resentment. I did not even enquire the causes of his conduct. On examining the paper, he mentioned I found they contained his accounts against the family which he had supported and a list of his debts amounting to £130 exclusive of the above sum. He proposed to surrender all he possessed which is a mere trifle, and was desirous of being continued in the office. To the latter I could not assent. I told him he must make no calculation upon that, and it was unnecessary for me to say more, his own mind could best suggest the reasons which determined me. I was not disposed to encrease the distress of a man whose misery seemed compleat. I rather wished to lessen it and encouraged his wife to summon her resolution by hoping that her husband would become a more industrious man & a better christian after his trials.
            I called the next day with Dr Tillary one of his creditors. He advised him to write to his creditors & recommended the taking a lodging house and to begin the world anew. This has been done. Some seem disposed to treat him with lenity and to grant him his liberty for two years. To what they will eventually agree is uncertain.
            It is about a year since he has used his discretion in paying the money entrusted to him and such has been his management that his conduct has been unsuspected by me. In Septr last he informed me that a man to whom he was endebted for rent hearing that he was to go with the southern commissioners as he had applied for a place had sued him, and asked me if I would not accept an order for the wages due to him. I replied that I could not—that I would not make myself responsible to any man for the payment of money which it was uncertain I should receive. After painting his troubles and the damage it would be to his reputation he obtained my consent to retain it to my hands and to pay it in the manner expressed in my letter N5. The lawyer gave up his note & took me for security & now demands payment.
            His wages from Oct. 1 to the middle of Novr & the debts due

from the family he has supported amounting to above £100 are all the funds he can calculate upon. He is now confined in his house and lies at the mercy of those whose confidence he has betrayed & whose property he has abused. His letters shew the present state of his mind and his countenance discovers all the marks of corroding remorse and aggravated guilt. Had he been imprudent only, a sense of my own faults and failings would dictate some plea for the exercise of charity, but knowing the facts I cannot offer a single word to extenuate his crimes or to avert his punishment. If justice could be satisfied with sufferings the poor fellow has in some degree cancelled his debts.
            In this situation what is to be done & how am I to proceed? To whom must the public creditors apply for justice? Here my trouble commences. Some of the accounts are presented for payment. I want your advice & can take no measures until I am honored with your instructions.
            Doct. Rogers desired me to enclose the letter he recd. He can say nothing for him, but with me supposes that from a state of facts you will be best able to judge of the man and of his conduct. I don’t know what view the unhappy man had in applying to him unless he considered it as a favorable opportunity to shew his contrition and repentence.
            Please to make my respects to Mrs Thomson & be assured that to promote your happiness will always give the greatest pleasure to your sincere friend & humble Servt
            
              R. Alden
            
          